Exhibit 10.3

Form of RSU Award Agreement for US Executive Officers

AWARD AGREEMENT

STOCK UNITS

The Executive Compensation Committee of the Gannett Co., Inc. Board of Directors
has approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the Gannett Co., Inc. 2015 Omnibus Incentive Compensation
Plan, as set forth below.

This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2016, constitute the formal agreement governing this award.

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned. Please
keep the enclosed Terms and Conditions for future reference.

 

 

 

Employee:    Location:    Grant Date:        /    /        Stock Unit
Commencement Date:        /    /        Stock Unit Expiration Date:   
12/31/        Stock Unit Vesting Schedule:    25% of the Stock Units shall vest
on 12/31/    *       25% of the Stock Units shall vest on 12/31/    *       25%
of the Stock Units shall vest on 12/31/    *       25% of the Stock Units shall
vest on 12/31/    *    Payment Date:    25% of the Stock Units shall be paid on
1/2/        *       25% of the Stock Units shall be paid on 1/2/        *      
25% of the Stock Units shall be paid on 1/2/        *       25% of the Stock
Units shall be paid on 1/2/        *   



--------------------------------------------------------------------------------

* Provided the Employee is continuously employed until such dates and has not
terminated employment on or before such dates. Such dates are hereinafter
referred to as the “Vesting Date” or “Payment Date” for the Stock Units that
vest or are paid on such dates.

Number of Stock Units:

 

 

 

    Gannett Co., Inc.

 

    By:  

 

Employee’s Signature       David Harmon       Chief People Officer



--------------------------------------------------------------------------------

STOCK UNITS

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2015 Omnibus Incentive Compensation Plan

These Terms and Conditions, dated January 1, 2016, govern the grant of
Restricted Stock Units (referred to herein as “Stock Units”) to the employee
(the “Employee”) designated in the Award Agreement dated coincident with these
Terms and Conditions. The Stock Units are granted under, and are subject to, the
Gannett Co., Inc. (the “Company”) 2015 Omnibus Incentive Compensation Plan (the
“Plan”). Terms used herein that are defined in the Plan shall have the meaning
ascribed to them in the Plan. If there is any inconsistency between these Terms
and Conditions and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms herein.

1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Award Agreement. Each vested Stock Unit shall
entitle the Employee to receive from the Company one share of the Company’s
common stock (“Common Stock”) upon the earliest of the Employee’s termination of
employment, a Change in Control (but only to the extent provided in Section 14)
or the Payment Date, as defined below. The Employee shall not be entitled to
receive any shares of Common Stock with respect to unvested Stock Units, and the
Employee shall have no further rights with regard to a Stock Unit once the
underlying share of Common Stock has been delivered with respect to that Stock
Unit.

 

-3-



--------------------------------------------------------------------------------

2. Payment Date. The Payment Date shall be the dates specified in the Award
Agreement with respect to the Stock Units that vest on such date under the
schedule set forth in the Award Agreement.

3. Vesting Schedule. Subject to the special vesting rules set forth in Sections
7, 14 and 15, the Stock Units shall vest in accordance with the Vesting Schedule
specified in the Award Agreement to the extent that the Employee is continuously
employed by the Company or its Subsidiaries until the Vesting Dates specified in
the Vesting Schedule and has not terminated employment on or before such dates.
An Employee will not be treated as remaining in continuous employment if the
Employee’s employer ceases to be a Subsidiary of the Company.

4. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.

5. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
vested Stock Units as soon as administratively practicable (but always by the
30th day) after the earliest of the Employee’s termination of employment, a
Change in Control (but only to the extent provided in Section 14) or the Payment
Date; provided that the number of shares shall be reduced by the value of all
taxes which the Company is required by law to withhold by reason of such
delivery. The Employee shall not be entitled to receive any shares of Common
Stock with respect to unvested Stock Units, and the Employee shall have no
further rights with regard to a Stock Unit once the underlying share of Common
Stock has been delivered with respect to that Stock Unit.

6. Cancellation of Stock Units.

 

-4-



--------------------------------------------------------------------------------

(a) Termination of Employment. All Stock Units granted to the Employee that have
not vested as of the date of the Employee’s termination of employment shall
automatically be cancelled upon the Employee’s termination of employment.
Unvested Stock Units shall also be cancelled in connection with an event that
results in the Employee’s employer ceasing to be a Subsidiary of the Company.

(b) Forfeiture of Stock Units/Recovery of Common Stock. Stock Units granted
under this Award Agreement are subject to the Company’s Clawback Policy, dated
as of December 9, 2015, which may be amended from time-to-time with retroactive
effect. In addition, the Company may assert any other remedies that may be
available to the Company under applicable law.

7. Death, Disability, Retirement. In lieu of the Vesting Schedule set forth in
the Award Agreement, in the event that the Employee’s employment terminates on
or prior to the Stock Unit Expiration Date by reason of termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee shall
become vested in a number of Stock Units equal to the product of (i) the total
number of Stock Units in which the Employee would have become vested upon the
Stock Unit Expiration Date set forth in the Award Agreement had the Employee’s
employment not terminated, and (ii) a fraction, the numerator of which shall be
the number of full calendar months between the Stock Unit Commencement Date and
the date that employment terminated, and the denominator of which shall be the
number of full calendar months from the Stock Unit Commencement Date to the
Stock Unit Expiration Date; provided such number of Stock Units so vested shall
be reduced by the number of Stock Units that had previously become vested. In
lieu of the Vesting Schedule set forth in the Award Agreement, in the event that
the Employee’s employment terminates on or prior to the Stock Unit Expiration
Date by reason of death or permanent disability (as determined under the
Company’s Long Term Disability Plan), the Employee (or in the case of the
Employee’s death, the Employee’s estate or designated beneficiary) shall be
become fully vested in all of the Employee’s unvested Stock Units.

 

-5-



--------------------------------------------------------------------------------

8. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

9. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Stock Units.

10. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted, the number of Stock Units, the Payment Dates and the Vesting Dates,
will be at the sole discretion of the Company; (c) the Employee’s participation
in the Plan shall not create a right to further employment with the Employee’s
employer and shall not interfere with the ability of the Employee’s employer to
terminate the Employee’s employment relationship at any time with or without
cause; (d) the Employee’s participation in the Plan is voluntary; (e) the Stock
Units are not part of normal and expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payment,
bonuses, long-service awards, pension or retirement benefits, or similar
payments; and (f) the future value of the Stock Units is unknown and cannot be
predicted with certainty.

11. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the

 

-6-



--------------------------------------------------------------------------------

Executive Compensation Committee of the Company (the “Committee”) in its sole
discretion to adjust awards and to make interpretations and other determinations
with respect to all matters relating to the applicable Award Agreements, these
Terms and Conditions, the Plan and awards made pursuant thereto. These Terms and
Conditions shall apply to the grant of Stock Units made to the Employee on the
date hereof and shall not apply to any future grants of Stock Units made to the
Employee.

12. Notices. Notices hereunder shall be in writing and, if to the Company, shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and, if to the Employee, shall be addressed to the Employee at
his or her address as it appears on the Company’s records.

13. Successors and Assigns. The applicable Award Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 7 hereof, to the
estate or designated beneficiary of the Employee.

14. Change in Control Provisions.

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.

 

-7-



--------------------------------------------------------------------------------

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 14(a)(iii)(A),
14(a)(iii)(B) and 14(a)(iii)(C);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

-8-



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

 

-9-



--------------------------------------------------------------------------------

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. (i) In the event of the occurrence of a Change in
Control in which the Stock Units are not continued or assumed (i.e., the Stock
Units are not equitably converted into, or substituted for, a right to receive
cash and/or equity of a successor entity or its affiliate), the Stock Units that
have not been cancelled or paid out shall become fully vested.

(A) In the event of the occurrence of a Change in Control in which the Stock
Units are not continued or assumed and such vested Stock Units are not treated
as deferred compensation under Section 409A of the Internal Revenue Code of 1986
(the “Code”) and the regulations and guidance issued thereunder (“Section
409A”), as soon as administratively practicable on or following the effective
date of the Change in Control (but in no event later than 30 days after such
event), the Stock Units shall be paid out to the Employee.

(B) In the event of the occurrence of a Change in Control in which the Stock
Units are not continued or assumed and such vested Stock Units are treated as
deferred compensation under Section 409A, the vested Stock Units shall be paid
out to the Employee as soon as administratively practicable on or following the
effective date of the Change in Control (but in no event later than 30 days
after such event); provided that the Change in Control also constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of
Section 409A, and such payout will not result in additional taxes under
Section 409A. Otherwise, the vested Stock Units shall be paid out as soon as
administratively practicable after the earlier of the Employee’s termination of
employment or the applicable Payment Date for such Stock Units (but in no event
later than 30 days after such events).

 

-10-



--------------------------------------------------------------------------------

(ii) In the event of the occurrence of a Change in Control in which the Stock
Units are continued or assumed (i.e., the Stock Units are equitably converted
into, or substituted for, a right to receive cash and/or equity of a successor
entity or its affiliate), the Stock Units shall not vest upon the Change in
Control, provided that the Stock Units that are not subsequently vested and paid
under the other provisions of this Award shall become fully vested in the event
that the Employee has a “qualifying termination of employment” within two years
following the date of the Change in Control. In the event of the occurrence of a
Change in Control in which the Stock Units are continued or assumed, vested
Stock Units shall be paid out soon as administratively practicable after the
earlier of the Employee’s termination of employment or the applicable Payment
Date for such Stock Units (but in no event later than 30 days after such
events).

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:

 

  •   any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

  •   unreasonable and persistent neglect or refusal by the Employee to perform
his or her duties which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach;

 

  •   conviction of the Employee of a securities law violation or a felony
involving moral turpitude; or

 

  •   the Employee being found by a court of competent jurisdiction in a civil
action or by the Securities and Exchange Commission to have violated any Federal
or State securities law.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

-11-



--------------------------------------------------------------------------------

  •   the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

  •   a material reduction in the Employee’s base salary or target bonus
opportunity as in effect on the date immediately prior to the Change in Control;

 

  •   the relocation of the Employee’s office from the location at which the
Employee is principally employed immediately prior to the date of the Change in
Control to a location 35 or more miles farther from the Employee’s residence
immediately prior to the Change in Control, and recognizing that the Employee
shall be expected to travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

  •   the failure by the Company or its affiliate to pay any material
compensation or benefits due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.

(iii) If in connection with a Change in Control, the Stock Units are assumed
(i.e., the Stock Units are equitably converted into, or substituted for, a right
to receive cash and/or equity of a successor entity or its affiliate), the Stock
Units shall refer to the right to receive such cash and/or equity. An assumption
of this Stock Unit award must satisfy the following requirements:

 

  •   The converted or substituted award must be a right to receive an amount of
cash and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

 

-12-



--------------------------------------------------------------------------------

  •   Any equity payable in connection with a converted or substituted award
must be publicly traded equity securities of the Company, a successor company or
their direct or indirect parent company, and such equity issuable with respect
to a converted or substituted award must be covered by a registration statement
filed with the Securities Exchange Commission that permits the immediate sale of
such shares on a national exchange;

 

  •   The vesting terms of any converted or substituted award must be
substantially identical to the terms of this Award; and

 

  •   The other terms and conditions of any converted or substituted award must
be no less favorable to the Employee than the terms of this Award are as of the
date of the Change in Control (including the provisions that would apply in the
event of a subsequent Change in Control).

The determination of whether the conditions of this Section 14(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 14, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

15. Employment or Similar Agreements. The provisions of Sections 1, 3, 5, 6, 7
and 14 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 3, 5, 6, 7 and 14, the
employment agreement, termination benefits agreement or similar agreement shall
control.

 

-13-



--------------------------------------------------------------------------------

16. Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.

17. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

18. Section 409A. This Award is intended to either be exempt from or comply with
the requirements of Section 409A so that no taxes under Section 409A are
triggered, and shall be interpreted and administered in accordance with that
intent (e.g., the definition of “termination of employment” (or similar term
used herein) shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and if delivery of shares is
being made in connection with the Employee’s

 

-14-



--------------------------------------------------------------------------------

separation from service other than by reason of the Employee’s death, delivery
of the shares shall be delayed until six months and one day after the Employee’s
separation from service with the Company (or, if earlier than the end of the
six-month period, the date of the Employee’s death). The Company shall not be
responsible or liable for the consequences of any failure of the Award to avoid
taxation under Section 409A.

 

-15-